Exhibit AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of the 17 day of January, 2010 AMONG: WOOZYFLY, INC., a corporation formed pursuant to the laws of the State of Nevada and located at 244 Fifth Avenue, Suite 1878, New York, New York 10001 (“Woozyfly”) AND: STW ACQUISITION, INC., a body corporate formed pursuant to the laws of the State of Nevada and a wholly owned subsidiary of Woozyfly (the "Acquirer") AND: STW RESOURCES, INC., a body corporate formed pursuant to the laws of the State of Nevada and having an office for business located at 619 W. Texas Ave., Suite 126, Midland, TX ("STW Resources") AND: The shareholders of STW Resources as set forth on Exhibit A (collectively the “STW Resources Shareholders”) WHEREAS: A.STW Resources is a Nevada corporation engaged in the business of providing water reclamation services; B.The STW Resources Shareholders own 14,092,esources Shares, which constitute 53% of the presently issued and outstanding STW Resources Shares; C.Woozyfly is a reporting company whose common stock is quoted on the OTC Bulletin Board under the symbol WZYFQ; D.Woozyfly has filed for Chapter 11 bankruptcy protection (the “Bankruptcy”) in the United States Bankruptcy Court for the Southern District of New York (the “Court”); E.Woozyfly has requested that the Court approve a plan pursuant to which Woozyfly, through the Acquirer, acquire STW Resources and allow Woozyfly to exit bankruptcy; F.The respective Boards of Directors of Woozyfly, STW Resources and the Acquirer, subject to the approval of the Court, deem it advisable and in the best interests of Woozyfly, STW Resources and the Acquirer that STW Resources merge with and into the Acquirer (the "Merger") pursuant to this Agreement and the Certificate of Merger, and the applicable provisions of the laws of the State of Nevada; and G.It is intended that the Merger shall qualify for United States federal income tax purposes as a reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended. NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION Definitions 1.1In this Agreement the following terms will have the following meanings: (a) “Acquisition Shares” means the 26,543,075 Woozyfly Common Shares to be issued to the shareholders of STW Resources at Closing pursuant to the terms of the Merger; (b) “Agreement” means this agreement and plan of merger among Woozyfly, the Acquirer, STW Resources, and the STW Resources Shareholders; (c) “Closing” means the completion, on the Closing Date, of the transactions contemplated hereby in accordance with Article 9 hereof; (d) “Closing Date” means the day on which all conditions precedent to the completion of the transaction as contemplated hereby have been satisfied or waived; (e) “Effective Time” means the date of the filing of an appropriate Certificate of Merger in the form required by the State of Nevada, which certificate shall provide that the Merger shall become effective upon such filing; (f) “Merger” means the merger, at the Effective Time, of STW Resources and the Acquirer pursuant to this Agreement and Plan of Merger; (g) “Merger Consideration” means the Acquisition Shares; (h) “Place of Closing” means the Law Offices of Stephen M. Fleming PLLC, 49 Front Street, Suite #206, Rockville Centre, New York 11570, or such other place as Woozyfly and STW Resources may mutually agree upon; (i) “State Corporation Law” means the general corporation law of the State of Nevada; (j) “STW Resources Debentures” means the convertible debentures on Schedule “C” to be cancelled upon receipt of the WoozyFly Debentures; (k) “STW Resources Options” means the stock options and the common stock purchase warrants on Schedule “D” to be cancelled upon receipt of the Woozy Fly Options; (l) “STW Resources Accounts Payable and Liabilities” means all accounts payable and liabilities of STW Resources, due and owing or otherwise constituting a binding obligation of STW Resources as set forth in the STW Resources Financial Statements; (m) “STW Resources Accounts Receivable” means all accounts receivable and other debts owing to STW Resources, as of September 30, 2009 as set forth in the STW Resources Financial Statements; (n) “STW Resources Assets“ means the undertaking and all the property and assets of the STW Resources Business of every kind and description wheresoever situated including, without limitation, STW Resources Equipment, STW Resources Inventory, STW Resources Material Contracts, STW Resources Accounts Receivable, STW Resources Cash, STW Resources Intangible Assets and STW Resources Goodwill, and all credit cards, charge cards and banking cards issued to STW Resources; (o) “STW Resources Bank Accounts” means all of the bank accounts, lock boxes and safety deposit boxes of STW Resources or relating to the STW Resources Business a list which has previously been provided to Woozyfly; (p) “STW Resources Business” means all aspects of the business conducted by STW Resources; (q) “STW Resources Cash” means all cash on hand or on deposit to the credit of STW Resources on the Closing Date; (r) “STW Resources Debt to Related Parties” means the debts owed by STW Resources and its subsidiaries to the STW Resources Shareholders or to any family member thereof, or to any affiliate, director or officer of STW Resources or the STW Resources Shareholders as described in the STW Resources Financial Statements; (s) “STW Resources Equipment” means all machinery, equipment, furniture, and furnishings used in the STW Resources Business as set forth in the STW Resources Financial Statements; (t) “STW Resources Financial Statements” means collectively, the audited consolidated financial statements of STW Resources for the period from inception (January 28, 2008) through December 31, 2008 together with the auditors' reports thereon, a true copy of which is attached as Schedule “B” hereto as well as the unaudited financial statements for the period ending September 30, 2009, a true copy of which is attached as Schedule “B” hereto; (u) “STW Resources Goodwill” means the goodwill of the STW Resources Business together with the exclusive right of Woozyfly to represent itself as carrying on the STW Resources Business in succession of STW Resources subject to the terms hereof, and the right to use any words indicating that the STW Resources Business is so carried on including the right to use the name "STW Resources” or “STW Global" or any variation thereof as part of the name of or in connection with the STW Resources Business or any part thereof carried on or to be carried on by STW Resources, the right to all corporate, operating and trade names associated with the STW Resources Business, or any variations of such names as part of or in connection with the STW Resources Business, all telephone listings and telephone advertising contracts, all lists of customers, books and records and other information relating to the STW Resources Business, all necessary licenses and authorizations and any other rights used in connection with the STW Resources Business; (v) “STW Resources Insurance Policies” means the public liability insurance and insurance against loss or damage to STW Resources Assets and the STW Resources Business, which have been previously provided to Woozyfly; (w) “STW Resources Intangible Assets” means all of the intangible assets of STW Resources, including, without limitation, STW Resources Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of STW Resources and its subsidiaries as set forth in the STW Resources Financial Statements; (x) “STW Resources Inventory” means all inventory and supplies of the STW Resources Business as of September 30, 2009 as set forth in the STW Resources Financial Statements; (y) “STW Resources Material Contracts” means the burden and benefit of and the right, title and interest of STW Resources in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which STW Resources is entitled in connection with the STW Resources Business whereunder STW Resources is obligated to pay or entitled to receive the sum of $20,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice, and those contracts described in the STW Resources Financial Statements; and (z) “STW Resources Shares” means all of the issued and outstanding shares of STW Resources' equity stock. (aa) “Surviving Company” means the Acquirer following the merger with STW Resources. (bb) “Woozyfly Accounts Payable and Liabilities” means all accounts payable and liabilities of Woozyfly, on a consolidated basis, due and owing or otherwise constituting a binding obligation of Woozyfly and its subsidiaries as in the Woozyfly Financial Statements; (cc) “Woozyfly Accounts Receivable” means all accounts receivable and other debts owing to Woozyfly, on a consolidated basis, as of September 30, 2009 as set forth in the Woozyfly Financial Statements; (dd) “Woozyfly Assets” means the undertaking and all the property and assets of the Woozyfly Business of every kind and description wheresoever situated including, without limitation, Woozyfly Equipment, Woozyfly Inventory, Woozyfly Material Contracts, Woozyfly Accounts Receivable, Woozyfly Cash, Woozyfly Intangible Assets and Woozyfly Goodwill, and all credit cards, charge cards and banking cards issued to Woozyfly; (ee) “Woozyfly Bank Accounts” means all of the bank accounts, lock boxes and safety deposit boxes of Woozyfly and its subsidiaries or relating to the Woozyfly Business as set forth in the Woozyfly Financial Statements; (ff) “Woozyfly Business” means all aspects of any business conducted by Woozyfly and its subsidiaries; (gg) “Woozyfly Cash” means all cash on hand or on deposit to the credit of WOOZYFLY and its subsidiaries on the Closing Date; (hh) “Woozyfly Common Shares” means the shares of common stock in the capital of Woozyfly; (ii) “Woozyfly Debentures” means the convertible debentures on Schedule “C” to be issued to the holders of the STW Debentures upon closing; (jj) “Woozyfly Equipment” means all machinery, equipment, furniture, and furnishings used in the Woozyfly Business, including, without limitation, the items more particularly described in the Woozyfly Financial Statements; (kk) “Woozyfly Financial Statements” means the financial statements contained within Woozyfly’s Form 10-K for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on April 15, 2009 and Woozyfly’s Form 10-Q for the quarter ended September 30, 2009 as filed with the Securities and Exchange Commission on October 29, 2009, copies of which are attached hereto as Schedule “A”; (ll) “Woozyfly Goodwill” means the goodwill of the Woozyfly Business including the right to all corporate, operating and trade names associated with the Woozyfly Business, or any variations of such names as part of or in connection with the Woozyfly Business, all books and records and other information relating to the Woozyfly Business, all necessary licenses and authorizations and any other rights used in connection with the Woozyfly Business; (mm) Intentionally left blank; (nn) “Woozyfly Intangible Assets" means all of the intangible assets of Woozyfly and its subsidiaries, including, without limitation, Woozyfly Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and industrial property of Woozyfly and its subsidiaries; (oo) “Woozyfly Inventory” means all inventory and supplies of the WoozyflyBusiness as of September 30, 2009, as set forth in as contained in the Woozyfly Financial Statements; (pp) “Woozyfly Material Contracts” means the burden and benefit of and the right, title and interest of Woozyfly and its subsidiaries in, to and under all trade and non-trade contracts, engagements or commitments, whether written or oral, to which Woozyfly or its subsidiaries are entitled whereunder Woozyfly or its subsidiaries are obligated to pay or entitled to receive the sum of $20,000 or more including, without limitation, any pension plans, profit sharing plans, bonus plans, loan agreements, security agreements, indemnities and guarantees, any agreements with employees, lessees, licensees, managers, accountants, suppliers, agents, distributors, officers, directors, attorneys or others which cannot be terminated without liability on not more than one month's notice, and those contracts describedin the Woozyfly Financial Statements; and (qq) “Woozyfly Options” means the stock options and the common stock purchase warrants on Schedule “D” to be issued to the holders of the STW Resources Options upon closing. Any other terms defined within the text of this Agreement will have the meanings so ascribed to them. Captions and Section Numbers 1.2The headings and section references in this Agreement are for convenience of reference only and do not form a part of this Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Agreement or any provision thereof. Section References and Schedules 1.3Any reference to a particular “Article”, “section”, “paragraph”, “clause” or other subdivision is to the particular Article, section, clause or other subdivision of this Agreement and any reference to a Schedule by letter will mean the appropriate Schedule attached to this Agreement and by such reference the appropriate Schedule is incorporated into and made part of this Agreement.The Schedules to this Agreement are as follows: Information concerning Woozyfly Schedule “A” Woozyfly Financial Statements Information concerning STW Resources Schedule “B” STW Resources Financial Statements Severability of Clauses 1.4If any part of this Agreement is declared or held to be invalid for any reason, such invalidity will not affect the validity of the remainder which will continue in full force and effect and be construed as if this Agreement had been executed without the invalid portion, and it is hereby declared the intention of the parties that this Agreement would have been executed without reference to any portion which may, for any reason, be hereafter declared or held to be invalid. ARTICLE 2 THE MERGER The Merger 2.1At Closing, STW Resources shall be merged with and into the Acquirer pursuant to this Agreement and Plan of Merger and the separate corporate existence of STW Resources shall cease and the Acquirer, as it exists from and after the Closing, shall be the Surviving Company. Effect of the Merger 2.2The Merger shall have the effect provided therefor by the State Corporation Law.
